                                                                          Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

GERALD SIMMONS,

      Petitioner,

v.                                             CASE NO. 3:20cv5461-MCR-EMT

MARK INCH,

     Respondent.
___________________________/

                                       ORDER

      The chief magistrate judge issued a Report and Recommendation on February

24, 2021. ECF No. 23. The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation, ECF No.

23, is adopted and incorporated by reference in this Order.
                                                                             Page 2 of 2

       2.     The petition for writ of habeas corpus, ECF No. 1, is DENIED IN

PART AND GRANTED IN PART AS FOLLOWS:

              a.     The petition is DENIED as to Grounds One through Six, and a

certificate of appealability is DENIED as to those claims;

              b.     The petition is GRANTED as to Ground Seven, and the State is

directed to remove the ten-year mandatory minimum from Simmons’ sentence on

Count 1.

       3.     The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 8th day of July 2021.



                                         s/   M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5461-MCR-EMT
